Exhibit 99.1 Press Release Financial and Investor Contact: John R. Potapchuk 631-501-7035 john.potapchuk@gentiva.com Media Contact: David Fluhrer 631-501-7102 516-589-0778 david.fluhrer@gentiva.com FOR IMMEDIATE RELEASE GENTIVA HEALTH SERVICES CONFIRMS MANAGEMENT SUCCESSION Ron Malone to Continue as Chairman, Tony Strange Appointed to CEO position and Will Join Board, Effective January 1, 2009 Melville, NY, November 18, 2008 Gentiva Health Services, Inc. (NASDAQ: GTIV), a leading provider of comprehensive home health services, announced today that its Board of Directors has finalized a management succession plan. Effective January 1, 2009, Tony Strange will become the Company’s Chief Executive Officer in addition to his current role as President, and will also join the Board of Directors at that time. The Company’s current Chief Executive Officer, Ron Malone, will continue to be employed as Chairman of the Company. Mr.
